UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 TESSERA TECHNOLOGIES, INC. (Name of Registrant as Specified in Its Charter) STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD STARBOARD VALUE AND OPPORTUNITY S LLC STARBOARD VALUE LP STARBOARD VALUE GP LLC STARBOARD PRINCIPAL CO LP STARBOARD PRINCIPAL CO GP LLC JEFFREY C. SMITH MARK R. MITCHELL PETER A. FELD TUDOR BROWN GEORGE CWYNAR THOMAS LACEY GEORGE RIEDEL DONALD STOUT (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Starboard Value LP (“Starboard Value LP”), together with the other participants named herein, intends to make a preliminary filing with the Securities and Exchange Commission of a proxy statement and accompanying proxy card to be used to solicit votes for the election of a slate of director nominees at the 2013 annual meeting of stockholders of Tessera Technologies, Inc., a Delaware corporation. On February 19, 2013, Starboard Value LP issued the following press release: STARBOARD DELIVERS LETTER TO TESSERA TECHNOLOGIES BOARD Highlights Serious Concerns and Frustration with Company's Severe Underperformance and Commitment to Status Quo Outlines Tessera’s Dismal Financial Performance, Including Analysis of Severe Losses in DigitalOptics Business Despite over $500 Million of Investment Since 2005 Demonstrates How Company-Wide Expenses Have Ballooned, Revenues Have Declined, and Operating Income has Plummeted Believes there are Specific and Actionable Opportunities to Unlock Value for the Benefit of all Tessera Shareholders Has Nominated a Slate of Highly Qualified Candidates for Election at the 2013 Annual Meeting New York, NY – February 19, 2013 – Starboard Value LP (together with its affiliates, “Starboard”), one of the largest shareholders of Tessera Technologies, Inc. (“Tessera” or the “Company”) (NasdaqGS:TSRA) with approximately 6.7% of the outstanding common stock of the Company, today announced that it has delivered a letter to the Company’s Board of Directors, the full text of which is included below.Previously, on December 21, 2012, Starboard nominated a slate of highly qualified candidates for election to the Tessera Board at the Company’s 2013 Annual Meeting. In today’s letter to the Tessera Board, Starboard outlines its thoughts and concerns about the Company’s past underperformance and current strategy, as well as Starboard’s views on the steps required to unlock value for the benefit of all Tessera shareholders. Specifically, Starboard highlights the following: On Tessera’s Historical Underperformance · Tessera’s shares have dramatically underperformed the NASDAQ Composite Index, the PHLX Semiconductor Index, and all three of the Company’s Proxy Peer Groups over almost any measurement period. · Over the past five years alone, Tessera’s shares have lost more than half their value, while the NASDAQ, the PHLX, and the Peer Groups have generated material gains. · From 2009 to 2012, Tessera’s revenue has declined 22%, or $65.4 million, while total operating expenses have actually increased 40%, or $65.7 million, resulting in a massive decline in operating income of $154.5 million over the same time period. On the Dismal Performance of Tessera’s DigitalOptics Corporation Business (“DOC”) · The Company’s strategy of running DOC like a venture capital company, funding investments in early stage technologies with the cash flows it generates from its core IP business, has been unsuccessful. · DOC has never been able to achieve sustainable revenue growth and operating losses have mounted over the years due to increasing operating expenses.In fact, DOC operating losses of $86.0 million in 2012 are more than double what the business lost four years earlier in 2008. · Perhaps even more worrisome than the continued failures of, and massive losses from, DOC, is the steadfast and irresponsible commitment of the Company’s management team and Board to the “all-in” strategy for this business at the expense of shareholders.Under the leadership of three different CEOs since 2007, including current CEO Bob Young, the Company has made commitments regarding DOC, as outlined in more detail in the letter, that management has repeatedly failed to achieve. · Starboard’s analysis in the letter demonstrates that even if DOC’s MEMS camera module business, its latest focus in this segment, is ultimately “successful,” the cost of achieving such “success” may be an additional $200 million of shareholder capital. · The one Wall Street research analyst who continues to cover Tessera is currently forecasting additional operating losses in DOC of approximately $130 million over the next two years, and this is using what Starboard believes to be very aggressive revenue assumptions. On Tessera’s Intellectual Property Business (“IP”) · Although currently profitable, the financial performance and profit margins of the Company’s IP business have deteriorated substantially over the past few years. · Tessera’s profit margins are far below the profit margins of other intellectual property licensing companies with similar business models.For example, over the last twelve months, the Company generated estimated segment EBITDA margins of only 34.4%, far below its closest peers that generated EBITDA margins in excess of 70%. · Starboard believes Tessera should be a patent licensing entity that leverages its strong patent position to become a premier platform for the assertion and monetization of intellectual property assets, as opposed to a technology design and innovation company spending over $30 million per year on research and development and utilizing a substantial sales force to effectively “sell” their technology to potential customers. · Erich Spangenberg, Founder & CEO of IP Navigation Group, LLC, a leading full-service patent monetization firm, had the following to say after assessing publicly available information on Tessera’s patent assets: “There are more effective strategies we believe Tessera could deploy to realize enhanced intellectual property revenues.Current management appears focused on something other than maximizing monetization of revenues for its core IP patent portfolios and, as a result, is missing the opportunity to realize hundreds of millions of dollars of additional revenue.” On Starboard’s Board Nominations and Actions Required to Unlock Value · In order to unlock value for the benefit of all Tessera shareholders, Starboard believes Tessera must: · Significantly reduce costs throughout the entire organization; · Implement near-term performance hurdles for DigitalOptics Corporation and evaluate strategies to mitigate the mounting losses, including considering alternative structures or partnerships for this business; · Reduce costs and focus on identifying and executing on incremental opportunities to drive additional revenue in the IP business; and · Return significant capital to shareholders. · Starboard does not believe the Board is providing adequate oversight or holding management accountable for dismal performance. · Starboard has nominated a highly qualified slate of directors for election at the 2013 Annual Meeting and strongly believes that change is required to ensure that Tessera is run with the best interest of all shareholders as the primary objective. · Starboard has made significant efforts to communicate constructively with management and the Board in the past, but every attempt to do so has been unfruitful. · Starboard is absolutely committed to making sure that the best interests of all shareholders are represented on the Board. The full text of the letter to the Board follows: February 19, 2013 Members of the Board of Directors of Tessera Technologies Tessera Technologies Inc. 3025 Orchard Parkway San Jose, CA 95134 Dear Members of the Board, Starboard Value LP, together with its affiliates (“Starboard”), currently owns approximately 6.7% of the outstanding common shares of Tessera Technologies, Inc. (“Tessera” or the “Company”), making us one of the Company’s largest shareholders.By way of background, Starboard is an investment management firm that seeks to invest in undervalued and underperforming public companies. Our approach to such investments is to actively engage and work closely with management teams and boards of directors in a constructive manner to identify and execute on opportunities to unlock value for the benefit of all shareholders.Our principals and investment team have extensive experience and a successful track record of enhancing value at portfolio companies through a combination of strategic refocusing, improved operational execution, more efficient capital allocation, and stronger management focus. Over the past few years, we have built significant expertise in intellectual property related companies and have helped play a role in several key transactions that have reshaped the industry and created value for the benefit of shareholders. In 2012 alone, we had active investments in AOL Inc. (“AOL”), MIPS Technologies, Inc. (“MIPS”), and Unwired Planet, Inc. (“UPIP”). In each of these situations, we identified companies where there was significant value in the intellectual property that was not being recognized by the market and pressed for these companies to take steps to realize the value of these assets. In the case of AOL, we highlighted the value of the company's intellectual property portfolio and urged the company to explore opportunities to monetize these assets. Subsequently, on April 9, 2012, AOL announced the sale of a substantial portion of its portfolio to Microsoft for $1.056 billion and the stock price increased 43.3% on that day alone. In the case of MIPS, we took action to make changes to the board of directors and advised the company to explore strategic options to separate the operating business from the intellectual property assets. On November 5, 2012, MIPS announced a two-part transaction which included the sale of the operating business and the intellectual property assets to two separate entities. From August 21, 2011, the day prior to Starboard’s 13D filing, to February 7, 2013, when the transaction closed, MIPS’ stock price increased 85.4%.In the case of Unwired Planet (f/k/a Openwave), we: (i) made significant changes to the board of directors, including my appointment as Chairman of the Board; (ii) replaced management, including a new CEO; (iii) exited the company’s failing product businesses; and (iv) completed an industry changing transaction with Ericsson that resulted in Ericsson contributing 2,185 US and international patents and patent applications to Unwired Planet's existing portfolio of 200 patent assets. Likewise, we believe there is significant value to be realized at Tessera. However, we are concerned that management and the Board of Directors (the “Board”) are not taking appropriate actions to address the perennial underperformance of the Company.In this letter, we have highlighted our thoughts and concerns about the Company's past underperformance and current strategy, as well as our views on steps that should be taken in order to unlock value for the benefit of all Tessera shareholders. Specifically, we believe Tessera must: · Significantly reduce costs throughout the entire organization; · Implement near-term performance hurdles for DigitalOptics Corporation and evaluate strategies to mitigate the mounting losses, including considering alternative structures or partnerships for this business; · Reduce costs and focus on identifying and executing on incremental opportunities to drive additional revenue in the Intellectual Property business; and · Return significant capital to shareholders. As one of the Company’s largest shareholders, our interests are directly aligned with the interests of all shareholders. We have nominated a highly qualified slate of directors for election at the 2013 Annual Meeting and strongly believe that significant change is required to ensure that Tessera is run with the best interest of all shareholders as the primary objective. Performance Tessera’s shares have dramatically underperformed the NASDAQ Composite Index, the PHLX Semiconductor Index, and all three of the Company’s Proxy Peer Groups over almost any measurement period.Over the past five years alone, Tessera’s shares have lost more than half their value, while the NASDAQ, the PHLX, and the Peer Groups have generated material gains.Tessera’s dismal absolute and relative stock price performance clearly demonstrates shareholders’ extreme frustration with the current performance and future direction of the Company. Total Shareholder Return (1) 1 Year 3 Year 5 Year NASDAQ Composite Index % % % PHLX Semiconductor Index % % % High-Tech Peer Group (2) % % % Intellectual Property Peer Group (3) -2.8 % % % DigitalOptics Peer Group (4) -11.1 % % % Tessera Technologies Inc. -9.3
